Citation Nr: 1438250	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicides. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to herbicides and/or diabetes mellitus type II. 

3.  Entitlement to service connection for hypertension, to include as secondary to herbicides and/or diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and February 2007 rating decisions rendered by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2009.  A transcript of the hearing is of record. 

In March 2010, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a March 2011 supplemental statement of the case (SSOC).  Following the March 2011 SSOC, the Veteran submitted additional evidence, for which he waived initial RO review and consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current diabetes mellitus is due to exposure to herbicides in service.  He further contends that his current hypertension and erectile dysfunction disabilities were incurred as a result of military service, to include as secondary to herbicide exposure and/or diabetes mellitus. 

The Veteran has testified that he was exposed to herbicides in Guam by Agent Orange being stored on the base and periodically sprayed around the flight line and airplane storage areas.  He also testified that while in Thailand, the flight line on his military base was bombed.  He stated that after the attack, the foliage near the planes, the flight line, and storage areas and the B-52 planes were sprayed with a defoliant.  He believes that the defoliant used was Agent Orange because after the spraying occurred, the foliage in those areas became brown and less dense, and the areas became more visible.

The Board remanded the Veteran's service connection claims in March 2010, in part, in order for the agency of original jurisdiction (AOJ) to verify the Veteran's dates of service in Thailand.  Additionally, the AOJ was to comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n. in an attempt to verify the Veteran's claimed herbicide exposure.  Specifically, the March 2010 remand directed the AOJ to furnish a detailed description of the Veteran's claimed exposure while stationed with the 92nd OMS and any other unit in Thailand from March 1968 to December 1968; and while with the 3960th CAMS and OMS, the 43rd OMS, at the Anderson AFB in Guam between December 1968 and July 1970, to Compensation and Pension (C&P) service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as contended.  Pertinently, if a negative response was received from the C&P Service, then verification of exposure to herbicides was to be requested from the Joint Services Records Research Center (JSRRC).

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's service connection claims.  In particular, following the March 2010 Board remand, the AOJ requested verification of the Veteran's service from the National Personnel Records Center (NPRC).  In an April 2010 response, the NPRC noted that "all service information has been verified as correct."  However, the AOJ has not yet verified the dates when the Veteran served in Thailand specifically.  Furthermore, in order to verify the Veteran's claimed exposure to herbicides in Thailand and Guam, the AOJ contacted C&P service and also obtained a review of the DoD inventory of herbicide operations.  The response was negative with regard to the Veteran's claimed exposure in Thailand and Guam.  Crucially, however, the AOJ did not thereafter verify the Veteran's claimed herbicide exposure with the JSSRC as directed by the Board.  In light of the foregoing, the Board finds that another remand for verification of the Veteran's service in Thailand specifically as well as verification of his claimed herbicide exposure with the JSSRC is warranted for compliance with the March 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board also notes that the March 2010 remand directed the AOJ to provide the Veteran with a VA examination in order to determine whether his erectile dysfunction and hypertension are related to his military service, to include herbicide exposure, or alternatively his diabetes.  Pursuant to the March 2010 remand, the Veteran was afforded a VA examination in October 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's erectile dysfunction and hypertension are related to his diabetes.  However, the examiner did not provide opinions with regard to whether the Veteran's erectile dysfunction and hypertension are related to military service.  Accordingly, the Board finds that opinions as to whether the Veteran's hypertension and erectile dysfunction are related to his military service, to include reported herbicide exposure are warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete official military personnel file (OMPF).  

If the OMPF does not contain the dates of service in Thailand, contact appropriate sources to attempt to verify the Veteran's dates of service in Thailand specifically.

2. Request verification of exposure to herbicides from the JSRRC while stationed with the 92nd OMS and any other unit in Thailand from March 1968 to December 1968; and while with the 3960th CAMS and OMS, the 43rd OMS, at the Anderson AFB in Guam between December 1968 and July 1970.

3. Thereafter, refer the case to the examiner who provided the October 2010 VA examination with regard to the Veteran's erectile dysfunction and hypertension or a suitable substitute.  The examiner should review the claims folder, and provide an opinion as to whether the Veteran's currently diagnosed hypertension and erectile dysfunction disabilities are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, and specifically to the claimed in-service exposure to herbicides.

In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).
 
The examiner should indicate in the report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner indicates that they cannot respond to the Board's questions without examination of the Veteran, such should be afforded to the Veteran.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, to include all reports located in both the Veteran's physical and electronic claims folder, readjudicate the Veteran's claims.  If the Veteran's claims are denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



